IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,408-02




EX PARTE JOSE J. SANTIAGO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1161112-A IN THE 248TH DISTRICT COURT
FROM HARRIS COUNTY




            Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to thirty-seven years’ imprisonment.  The First Court of Appeals affirmed his
conviction.  Santiago v. State, No. 01-09-00723-CR (Tex. App. – Houston [1st Dist.] November 17,
2011).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition pro se for discretionary review. 
            Appellate counsel filed an affidavit with the trial court.  In addition, the mail room supervisor
from TDCJ has filed an affidavit.  Based on those affidavits, the trial court has entered findings of
fact and conclusions of law, finding that Applicant was not aware that the court of appeals had
affirmed his conviction until after the deadline for filing a petition for discretionary review had
passed.  See Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).  The appellate court docket
does not show that the court of appeals received a letter certifying compliance with Rule 48.4 of the
Texas Rules of Appellate Procedure.
            We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-09-00723-CR
that affirmed his conviction in Cause No. 1161112 from the 248th District Court of Harris County. 
Applicant shall file his petition for discretionary review with this Court within 30 days of the date
on which this Court’s mandate issues.
Delivered: April 30, 2014
Do not publish